Parker, C. J.
The plaintiffs made a demand upon the defendants for a sum of money, their right to it depending, among other things, upon the alleged settlement of Joseph Hall, in Springfield. The defendants, by their agents, paid the money demanded ; and this payment had a tendency to show an admission that the settlement of Hall was in Springfield, as the plaintiffs alleged, so far, at least, as that case was concerned. Can this act of the agents be admitted as evidence tending to show such admission, in another case between the same parties, involving that question ?
*330If the town of Springfield, in the course of the progress of that cause, had, by any vote or resolution, admitted the settlement of Hall to be in that town, there is no doubt that such admission might be given in evidence against them, in any subsequent case in which the question should arise ; and the act of an agent, within the scope of the authority committed to him, may be given in evidence against the principal, the presumption being that it was done by his direction, or with his assent. Story on Agency 126, 131; 2 Stark. Ev. 42; 3 Stark. Ev. 1302. The act of the agent, here, had a tendency to show an admission by the principal. It was not evidence of an offer of compromise. Nor was it conclusive evidence of the fact, or offered as such. The plaintiffs were entitled to have the matter weighed by the jury, along with other evidence.
A presumption of payment arises in relation to bonds, mortgages, judgments, &c., after a lapse of twenty years, if there is no evidence to repel it, and to show that the debt is still unsatisfied. 1 Phil. Ev. 160; 2 Cowen’s Phil., note 307, and auth. cited. Taxes cannot have any higher character, in this respect, than debts due by specialty, and of record. The assessment is in the nature of a judgment, and the warrant for the collection operates like an execution. There is no reason, that we discover, why the same principle should not be applied to them.

Judgment for the plaintiffs.